     Case 1:19-cv-05483-RA Document 22 Filed 07/12/19 Page 1 of 5



July 12, 2019

Via ECF

The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     American Civil Liberties Union v. Office of Justice Programs
        No. 19-cv-5483 (RA)

Dear Judge Abrams:

Under the Court’s June 6, 2019, Order, the parties jointly submit this letter in advance of
an initial status conference scheduled for July 19, 2019. See ECF No. 20.

Plaintiffs brought this action under the Freedom of Information Act (“FOIA”), 5 U.S.C. §
552 et seq. This Court has subject matter jurisdiction under 28 U.S.C. § 1331. All parties
have been served, and there are no issues concerning personal jurisdiction.

I.      The materials sought, the basis thereof, and the status of productions
Plaintiffs, the American Civil Liberties Union and the American Civil Liberties Union
Foundation (together, the “ACLU”), bring this action against Defendants, The Office of
Justice Programs (“OJP”) and the United State Department of Justice, pursuant to the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. Plaintiffs seek records related to
the Office of Juvenile Justice and Delinquency Prevention (“OJJDP”) grant programs
“OJJDP FY 2018 Gang Suppression: A Law Enforcement and Prosecutorial Approach
To Address Gang Recruitment of Unaccompanied Alien Children,” OJJDP-2018-13845,
and “OJJDP FY 2018 Gang Suppression Planning Grants Program,” OJJDP-2018-14582.
OJJDP issued a call for grant proposals in July, 2018 and as of June 11, 2019 has
awarded a total of $4.8 million to four grantees, including Suffolk County, New York.

On October 17, 2018, the ACLU submitted a FOIA request (the “Request”) to OJJDP.
Specifically, Plaintiffs’ seek eleven categories of documents:

1.      Any and all records submitted to OJJDP as part of an application for
        grant funding through “OJJDP FY 2018 Gang Suppression: A Law
        Enforcement and Prosecutorial Approach To Address Gang
        Recruitment of Unaccompanied Alien Children,” OJJDP-2018-13845.

2.      Any and all records submitted to OJJDP as part of an application for
        grant funding through OJJDP FY 2018 Gang Suppression Planning
        Grants Program,” OJJDP-2018-14582.


                                        1
     Case 1:19-cv-05483-RA Document 22 Filed 07/12/19 Page 2 of 5



3.      Inquiries, communications, or other records received by OJJDP
        regarding “OJJDP FY 2018 Gang Suppression: A Law Enforcement
        and Prosecutorial Approach To Address Gang Recruitment of
        Unaccompanied Alien Children,” OJJDP-2018-13845, and any
        response provided by OJJDP or any other federal government agency
        or department.

4.       Inquiries, communications, or other records received by OJJDP
        regarding “OJJDP FY 2018 Gang Suppression Planning Grants
        Program,” OJJDP-2018-14582, and any response provided by OJJDP
        or any other federal government agency or department.

5.      Any and all records exchanged between OJJDP and any other agency
        or department of federal government related to “OJJDP FY 2018 Gang
        Suppression: A Law Enforcement and Prosecutorial Approach To
        Address Gang Recruitment of Unaccompanied Alien Children,”
        OJJDP-2018-13845.

6.      Any and all records exchanged between OJJDP and any other agency
        or department of federal government related to “OJJDP FY 2018 Gang
        Suppression Planning Grants Program,” OJJDP-2018-14582.

7.      Any and all records related to the evaluation of applications received
        pursuant to “OJJDP FY 2018 Gang Suppression: A Law Enforcement
        and Prosecutorial Approach To Address Gang Recruitment of
        Unaccompanied Alien Children,” OJJDP-2018-13845.

8.      Any and all records related to the evaluation of applications received
        pursuant to “OJJDP FY 2018 Gang Suppression Planning Grants
        Program,” OJJDP-2018-14582.

9.      Any and all records related to the planned use by OJJDP or any other
        federal government agency or division of information obtained by
        grantees under “OJJDP FY 2018 Gang Suppression: A Law
        Enforcement and Prosecutorial Approach To Address Gang
        Recruitment of Unaccompanied Alien Children,” OJJDP-2018-13845,
        and/or “OJJDP FY 2018 Gang Suppression Planning Grants Program,”
        OJJDP-2018-14582.

10.     Any and all records related to the source and budgeting of funds for
        “OJJDP FY 2018 Gang Suppression: A Law Enforcement and
        Prosecutorial Approach To Address Gang Recruitment of
        Unaccompanied Alien Children,” OJJDP-2018-13845, and/or “OJJDP
        FY 2018 Gang Suppression Planning Grants Program,” OJJDP-2018-
        14582.



                                        2
             Case 1:19-cv-05483-RA Document 22 Filed 07/12/19 Page 3 of 5



       11.      Any and all records related to the information relied upon and
                supporting the preference for a law enforcement and prosecutorial
                approach through OJJDP FY 2018 Gang Suppression: A Law
                Enforcement and Prosecutorial Approach To Address Gang
                Recruitment of Unaccompanied Alien Children,” OJJDP-2018-13845,
                and/or “OJJDP FY 2018 Gang Suppression Planning Grants Program,”
                OJJDP-2018-14582.

       As of the date of this filing, Defendants have not produced any information responsive to
       the Request. Before December, 2018, Defendant OJP informed Plaintiffs that responsive
       documents had been located and indicated that an initial release of documents would be
       forthcoming. As OJP explains below, processing of these documents has taken longer
       than anticipated because of staffing turnover, but is proceeding and will be shortly
       complete.

       It is Plaintiffs’ position that Defendants’ actions, including its constructive denial of the
       Request and requests for expedited processing and waiver of fees, violate the FOIA and
       its corresponding regulations.

       II.      A brief description of the claimed exemptions from production
Defendants dispute that they have violated FOIA, and believe that the present request is
overly broad and unduly burdensome. OJP, which has been limited in staffing and
underwent turnover in its FOIA-contract staff earlier this year, is reviewing those
documents it has already identified as potentially responsive to Plaintiffs’ request, and is
continuing its search of additional agency records to identify the remaining universe of
potentially responsive information. OJP believes that some information in responsive
records is likely to be exempt from disclosure under FOIA Exemptions 5 (on grounds
including deliberative process privilege as applied to agency memoranda) and 7 (law
enforcement-related records). Additional FOIA Exemptions may also be implicated based
on additional processing and review.

       III.     Proposed schedules for gathering, processing, and producing documents, as
                well as for filing any related briefing
The parties conferred telephonically on July 11, 2019 regarding scheduling.

Plaintiffs request that Defendants prioritize the production of documents responsive to their first
and second requests, ECF No. 1 ¶ 26(a), (b), with further prioritization given to grant
applications that have already been awarded funding, and that Defendants release these
documents as they become available and not later than July 26, 2019. Defendants were made
aware of the above-described prioritization request as of July 11, 2019, and will make every
effort to accommodate it while also ensuring prompt processing of Plaintiffs’ overall request.

Defendants represent that they have located over approximately 1,000 pages of potentially
responsive documents and are currently processing these documents. Plaintiffs request that
Defendants’ review of these 1,000 pages be completed and a first interim production made from
these documents by July 26, 2019. Defendants anticipate making an interim production from
                                                3
          Case 1:19-cv-05483-RA Document 22 Filed 07/12/19 Page 4 of 5



these already-identified records in the coming weeks, and will be able to provide a more specific
anticipated release date to the Court at the initial conference. Parallel to review of these records,
Defendants are carrying out a search of remaining OJP records, to identify with more specificity
the number (which is anticipated to be significant) and type of potentially responsive documents.
Defendants anticipate having that information by the end of the month,

Plaintiffs propose to confer with Defendants by July 26, 2019 regarding Defendants’ assessment
of the scope of all remaining, potentially responsive documents and any further prioritization or
other matters relevant to the continued processing and production of documents. Defendants will
endeavor to complete the analysis described in the preceding paragraph by July 26, although they
believe that an additional week may be necessary to ensure that the parties have the complete
information about the universe of potentially responsive records necessary to engage in
discussions about narrowing the request and resulting production schedules as appropriate.

Plaintiffs request that Defendants complete processing of an additional 500 pages of responsive
documents and make a second interim production by August 2, 2019, and complete processing of
an additional 500 documents every two weeks thereafter until production is complete.
Defendants are not yet in a position to agree to the proposed set dates and page quantities, but
will be in a position to discuss these issues once its ongoing initial review of the universe of
documents is completed, as described herein. Defendants will complete that search, as well as its
processing of the already-identified records, as quickly as possible consistent with OJP’s limited
administrative capacity and will negotiate in good faith with Plaintiffs on a production schedule
moving forward.

The parties anticipate that, if this matter is not resolved through negotiations between the parties,
it can be resolved on summary judgment.

       IV.     Any other information that the parties believe may assist the Court

To date, no discovery has been taken by any party. Plaintiffs do not currently anticipate
propounding discovery, but Plaintiffs note that discovery may be appropriate in certain
circumstances and reserve the right to seek discovery. See, e.g., The Few, the Proud, the
Forgotten v. U.S. Dep’t Veterans Affairs, 254 F. Supp. 3d 341, 365 (D. Conn. 2017) (granting
limited discovery on the issue of the adequacy of defendant’s searches for responsive
information); Landmark Legal Foundation v. E.P.A., 959 F. Supp. 2d 175, 177 (D.D.C. 2013)
(same); see also Carney v. DOJ, 19 F.3d 807, 812–13 (2d Cir. 1994) (discovery appropriate
where a party has provided “some tangible evidence that an exemption claimed by the agency
should not apply or summary judgment is otherwise inappropriate”). Defendants believe
discovery would be unnecessary and inappropriate in this case.

                                                      Respectfully Submitted,

                                                       /s/ Sarah Hinger
                                                      Sarah Hinger
                                                      Joshua David Riegel
                                                      AMERICAN CIVIL LIBERTIES UNION
                                                      FOUNDATION
                                                      125 Broad Street—18th Floor

                                                 4
Case 1:19-cv-05483-RA Document 22 Filed 07/12/19 Page 5 of 5



                                 New York, New York 10004
                                 T: (212) 549-2500
                                 F: (212) 549-2654
                                 shinger@aclu.org
                                 jriegel@aclu.org

                                  /s/ Amy Belsher
                                 Amy Belsher
                                 Antony Gemmell
                                 Jessica Perry
                                 Christopher Dunn
                                 NEW YORK CIVIL LIBERTIES UNION
                                 FOUNDATION
                                 125 Broad Street—19th Floor
                                 New York, New York 10004
                                 T: (212) 607-3300
                                 F: (212) 607-3318
                                 abelsher@nyclu.org

                                 GEOFFREY S. BERMAN
                                 United States Attorney for the
                                 Southern District of New York
                                 Counsel for the Defendants

                           By:   /s/ Stephen Cha-Kim
                                 STEPHEN CHA-KIM
                                 Assistant United States Attorney
                                 86 Chambers Street, Third Floor
                                 New York, New York 10007
                                 (212) 637-2768
                                 stephen.cha-kim@usdoj.gov




                             5
